                                                                                           1   ANTHONY L. MARTIN
                                                                                               Nevada Bar No. 8177
                                                                                           2   anthony.martin@ogletreedeakins.com
                                                                                               JILL GARCIA
                                                                                           3
                                                                                               Nevada Bar No. 7805
                                                                                           4   jill.garcia@ogletreedeakins.com
                                                                                               BRIAN L. BRADFORD
                                                                                           5   Nevada Bar No. 9518
                                                                                               brian.bradford@ogletreedeakins.com
                                                                                           6   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                               Wells Fargo Tower
                                                                                           7
                                                                                               Suite 1500
                                                                                           8   3800 Howard Hughes Parkway
                                                                                               Las Vegas, NV 89169
                                                                                           9   Telephone: 702.369.6800
                                                                                               Fax: 702.369.6888
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10

                                                                                          11   Attorneys for Defendants Eldorado Resorts Corporation and
                                                                                               Michael Marrs, Kristen Beck and Dominic Taleghani
                                                                                          12
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                                                          UNITED STATES DISTRICT COURT
                                                                                          13
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                                                            FOR THE DISTRICT OF NEVADA
                                                                                          14

                                                                                          15   COREY WELLS,                                     Case No.: 2:15-cv-01006-RFB-PAL

                                                                                          16                        Plaintiff,
                                                                                                                                                   STIPULATION AND ORDER FOR
                                                                                          17   vs.                                                  DISMISSAL WITH PREJUDICE

                                                                                          18   ELDORADO RESORTS CORPORATION, a
                                                                                               Florida Corporation; MICHAEL MARRS;
                                                                                          19   BRUCE POLANSKY; KRISTEN BECK;
                                                                                               DOMINIC TALEGHANI; JAMES GRIMES;
                                                                                          20
                                                                                               and DOES 1-50, inclusive,
                                                                                          21
                                                                                                                    Defendants.
                                                                                          22

                                                                                          23
                                                                                                      Plaintiff Corey Wells (“Plaintiff”) and Defendant Eldorado Resorts Corporation
                                                                                          24

                                                                                          25   (“Eldorado”) and Individual Defendants Michael Marrs (“Marrs”), Kristen Beck (“Beck”), and

                                                                                          26   Dominic Taleghani (“Taleghani”) (collectively, “Defendants”), by and through their undersigned

                                                                                          27   counsel, stipulate that all claims Plaintiff had, or may have had, against Defendants that are
                                                                                          28
                                                                                           1   contained herein, reasonably related to, or could have been brought in the above-captioned action,

                                                                                           2   are hereby dismissed with prejudice in their entirety.
                                                                                           3
                                                                                                      Each party to bear their own fees and costs.
                                                                                           4
                                                                                                      Dated this 17th day of January, 2019.
                                                                                           5

                                                                                           6   WATKINS & LETOFSKY, LLP                               OGLETREE, DEAKINS, NASH, SMOAK
                                                                                                                                                     & STEWART, P.C.
                                                                                           7

                                                                                           8
                                                                                                /s/ Daniel R. Watkins                                        /s/ Jill Garcia
                                                                                           9   Daniel R. Watkins                                     Anthony L. Martin
                                                                                               Brian S. Letofsky                                     Jill Garcia
                                                                                          10   Eran S. Forster                                       Brian L. Bradford
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                               8215 South Eastern Avenue                             3800 Howard Hughes Parkway
                                                                                          11   Suite 265                                             Suite 1500
                                                                                               Las Vegas, NV 89123                                   Las Vegas, NV 89169
                                                                                          12
                                                                                               Telephone: 702.901.7553                               Telephone: 702.369.6800
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13   Attorneys for Plaintiff Corey Wells                   Attorneys for Defendants Eldorado Resorts
                                                                                                                                                     Corporation, Michael Marrs, Kristen Beck,
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14                                                         and Dominic Taleghani
                                                                                          15

                                                                                          16                                                  ORDER

                                                                                          17          IT IS SO ORDERED.
                                                                                                                                            ________________________________
                                                                                          18
                                                                                                                                            RICHARD F. BOULWARE, II
                                                                                                                                             UNITED STATES DISTRICT JUDGE
                                                                                          19                                                UNITED STATES DISTRICT JUDGE
                                                                                          20                                                DATED this 18th day of January, 2019.
                                                                                                                                            DATE
                                                                                          21

                                                                                          22

                                                                                          23
                                                                                                                                                                                        37084039.1
                                                                                          24

                                                                                          25

                                                                                          26
                                                                                          27

                                                                                          28


                                                                                                                                                 2
